Citation Nr: 1130923	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of left knee with chondromalacia (left knee disability).

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of right knee with medial meniscal tear (right knee disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to July 1980 and from January 1982 to December 1998.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the Board remanded this case for further development.

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest and the Veteran does not allege that his bilateral knee disability has rendered him unemployable.  Indeed, the record shows that the Veteran is employed full-time.  As such, Rice is inapplicable to this case.


FINDINGS OF FACT

1.  The Veteran's left knee disability is characterized by pain, crepitus, tenderness to palpation, some swelling, subjective reports of locking and giving out, and limitation of flexion to no less than 50 degrees.

2.  The Veteran's right knee disability is characterized by pain, crepitus, tenderness to palpation, some swelling, subjective reports of locking and giving out, and limitation of flexion to no less than 40 degrees.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).

2.  The criteria for a separate 10 percent evaluation for left knee disability, based on instability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

3.  The criteria for an evaluation in excess of 20 percent for right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2010).

4.  The criteria for a separate 10 percent evaluation for right knee disability, based on instability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in May 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  

In compliance with the Board's January 2010 remand, VA sent the Veteran a January 2010 VCAA notice letter, which requested that he complete and return an Authorization and Consent to Release Information form for Atlantic Orthopedic Specialists.  A completed and returned release for is not associated with the claims folder and therefore VA was unable to obtain this information. The Veteran was also informed in that letter that he could provide VA with an independently obtained copy of those records. The Veteran chose not to do so.  Thus VA has complied with the January 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran is currently service connected for degenerative joint disease of left knee with chondromalacia and degenerative joint disease of right knee with medial meniscal tear, each evaluated as 20 percent disabling.  He filed a claim for an increased evaluation in March 2006.

The Veteran is currently evaluated under Diagnostic Code 5010 for traumatic arthritis of both knees.  This diagnostic code instructs evaluators to rate these symptoms under Diagnostic Code 5003, degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under that diagnostic code, degenerative arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint or based on x-ray findings.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The maximum rating available for degenerative arthritis established by x-ray evidence is 20 percent, which is equal to the Veteran's current evaluation.  Id.  These ratings cannot be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note(1).  Thus, a higher evaluation must be based on limitation of motion.  

Limitation of motion of the knee is evaluated under Diagnostic Code 5260 (for limitation of flexion) and Diagnostic Code 5261 (for limitation of extension).  If the criteria for a compensable rating under both these diagnostic codes are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Separate evaluations are available for separate symptoms, such as arthritis and instability of the knee.  See VAOPGCPREC 23-97.  Specifically, the VA General Counsel has held that when x-ray findings of arthritis are present and a veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (August 14, 1998).

VA outpatient treatment records show complaints of bilateral knee pain and treatment for osteoarthritis of the knees.  Records from June 2004 show this pain limited his daily activities and that he suffered from nocturnal pain.  He reported that his knees occasionally gave out and swelled daily as his job required standing and walking throughout the day.  He had varus alignment of both knees, bilateral effusion, and marked scattered palpable tenderness about the knees.  He had no gross instability.  His range of motion was good, but with crepitus.  

VA radiology reports show degenerative changes in both knees.  Radiology records from February 2006 and later show severe osteoarthritis in both knees.  VA outpatient treatment records from the same time note minimal swelling and no erythema or warmth.  The pain was treated with injections.  Records from March 2006 note x-ray findings of about 50 percent loss of medial clear space in both knees and estimate that the Veteran has only about 80 degrees of painless motion in his knees.

In June 2006, the Veteran underwent a VA medical examination in conjunction with these claims.  At that time, the Veteran complained of constant pain bilaterally, which he rated as 7 out of 10 and described as crushing, aching, sharp, and sticking.  This pain was elicited by physical activity and relieved by rest.  At the time of pain, he could function without medication.  This condition did not cause incapacitation.  He treated these conditions with prescription medication.  He had not had any prosthetic implants of the joints.  He did not report any weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation.  The Veteran's posture and gait were within normal limits.  Physical examination found no edema, no signs of effusion, no weakness, no redness, not heat, no tenderness, and no abnormal movement or guarding of movement.  Both knees exhibited crepitus.  His bilateral range of motion was flexion to 140 degrees and extension to zero degrees.  These joints were not additionally functionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive motion.  Medial and lateral collateral ligaments stability tests were within normal limits for both knees.  Likewise, anterior and posterior cruciate ligaments stability tests were within normal limits for both knees.  The medial and lateral meniscus tests of both knees were also within normal limits.  The affect of these disabilities on the Veteran's daily activities was moderate.

In his November 2006 notice of disagreement, the Veteran reported pain, grinding, fatigue, and catching in his bilateral knee joints.  He stated that these conditions had gotten worse and that he had to miss some days from work due to pain and swelling.  He stated that his job as an electronics technician involved a lot of time onboard ships and flying all over the country.

In his May 2007 VA Form 9, the Veteran stated that he frequently  had weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, and dislocation, sometimes occurring as often as twice a day.  He further stated that he had been issued braces to control lateral instability.  The medical evidence of record did not show a prescription for knee braces at that time.

VA treatment records from September 2007 show complaints of bilateral knee pain with tenderness and buckling on both sides.

VA treatment records from June 2008 show complaints of pain with limitation of motion, but no swelling.  The Veteran's knees were tender.  He was issued soft knee braces for both knees due to degenerative joint disease and arthralgia or knee pain.

VA treatment records from September 2008 show complaints of bilateral knee pain that is worse in the left knee and frequent buckling of the left knee.

In October 2008, the Veteran again underwent a VA examination in conjunction with these claims.  At that time, he complained identical symptoms bilaterally.  Specifically, he complained of weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, and grinding.  He did not have heat or dislocation.  He reported constant pain in the center, front, and back of knees which travelled from the knees to the lower back.  He described the pain as crushing, burning, aching, sharp, and sticking, and rated it as 7-8 out of 10.  The pain could be elicited by physical activity and relieved by rest and pain medication.  At the time of pain, he could function without medication.  He described additional symptoms of constant swelling with the level of redness dependent on activity but as often as every day. His knees had given way, requiring him to catch himself.  He had not had any joint replacements.  He reported functional impairments including difficulty walking up stairs, carrying items over 25 lbs., bending to pick items up, and bending generally.  These were requirements of his job.  Upon physical examination, the Veteran was found to have normal posture and gait; no edema, no tenderness, no guarding of movement, no signs of effusion, no weakness, no redness, not heat, and no subluxation.  His range of motion for the right knee was flexion to 40 degrees, with pain beginning at 30 degrees, and extension to zero degrees with pain.  Repetitive use resulted in pain, fatigue, weakness, lack of endurance, and incoordination, with pain having the major functional impact, but no additional limitation in degree was found as a result.  His range of motion for the left knee was flexion to 50 degrees, with pain beginning at 40 degrees, and extension to zero degrees with pain.  Repetitive use resulted in pain, fatigue, weakness, lack of endurance, and incoordination, with pain having the major functional impact, but no additional limitation in degree was found as a result.  Medial and lateral collateral ligaments stability tests were within normal limits for both knees.  Likewise, anterior and posterior cruciate ligaments stability tests were within normal limits for both knees.  The medial and lateral meniscus tests of both knees were also within normal limits.  The bilateral aspects of both knees were tender to palpation.  The Veteran was able to obtain 90 degree angle with supine for ligament stress test.  Pain and guarding were noted.  The Veteran did not bend his knees to 90 degrees while sitting in a chair or putting on/taking off shoes.

In a November 2009 statement, the Veteran's representative stated that the Veteran felt his bilateral knee disabilities markedly interfere with his quality of life and how he performs his normal daily activities on a sustained basis as his condition affects his ability to move about, walk, and stand.  Specifically, the Veteran reported constant pain, stiffness, weakness, swelling, redness, giving way, lack of endurance, locking, fatigue, and grinding of both knees.  At the time of pain, he could function without medication.  He reported difficulty walking up stairs, carrying items over 25 lbs., and bending to pick items up.  He was unable to bend his knees to 90 degrees while sitting in a chair and putting on or taking off shoes.  He was issued braces to attempt to control lateral instability.  He had numerous injections.  Future joint replacement had been discussed.

The Veteran argued that the June 2006 examination did not accurately reflect his symptoms, stating that he frequently had weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, and dislocation, sometimes occurring as often as twice a day.  Despite this contention, the examination delineates the Veteran's subjective complaints of pain, provides specific findings regarding range of motion and joint stability, and recounts the various medical test performed, notes their results, and the Veteran's objective symptoms.  The examination in question was quite thorough in nature and the record does not reflect that it was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The x-ray evidence consistently shows degenerative arthritis of the both knees.   Objectively, the neither knee displayed symptoms of deformity, giving way, instability, weakness, locking episodes, episodes of dislocation or subluxation, or effusion.  VA treatment records show crepitus, some swelling, and tenderness to palpation for both knees.  His gait was within normal limits.  Subjectively, the Veteran reported symptoms of constant pain, stiffness, weakness, swelling, redness, giving way, lack of endurance, locking, fatigue, and grinding of both knees.  The Veteran's range of motion for both knees was full extension (0 degrees) with pain.  The worst recorded measurement for his left knee flexion was 50, with pain beginning at 40 degrees, and right knee flexion was 40, with pain beginning at 30 degrees.  The examiner found no measurable additional functional limitation due to repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Based on these measurement, the Veteran's bilateral extension is noncompensable.  In order to warrant the next higher evaluation of 30 percent for either knee, without compensable limitation of extension, the Veteran's flexion would have to be limited to no more than 15 degrees.  Despite the worsening shown in the most recent VA medical examination, his range of motion measurements are still significantly greater than 15 degrees.  The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of bilateral knee pain, with occasional flare-ups, some times as often as twice daily.  Despite the Veteran's subjective complaints, the objective evidence of record does not show any additional functional limitation due to pain or other symptoms.  Even when accounting for painful motion, neither knee's limitation of flexion is shown to be worse than 30 degrees, which would warrant a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  As such, a higher evaluation based on limitation of motion is not available.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Regardless of whether the current 20 percent bilateral evaluations are attributed to limitation of flexion or arthritis established by x-ray findings, the Veteran cannot be awarded disability evaluations based on both.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  Moreover, there is no showing of a noncompensable degree of disability as to both flexion and extension in either knee; thus a separate rating for each pursuant to VAOPGCPREC 9-2004 is not warranted.  For these reasons, the Board determines that preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for the Veteran's left knee disability and, likewise, against an evaluation in excess of 20 percent for the Veteran's right knee disability.  38 C.F.R. § 4.7.

The Board will now turn to the question of knee instability.  Instability is evaluated under Diagnostic Code 5257.  In order to qualify for a separate compensable (10 percent) evaluation for instability, the Veteran's knee disability must be characterized by slight subluxation or lateral instability.  38 C.F.R. § 4.71a.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this case, the objective evidence of record consistently indicates stable left and right knees.  Subjectively, however, the Veteran has repeatedly complained of his knees giving out, locking, buckling, and other symptoms consistent with instability.  The record indicates that the Veteran was issued knee braces for his degenerative joint disease.  Affording the Veteran the benefit of the doubt, despite the conflicting medical evidence, the Board finds the Veteran's subjective complaints sufficient to warrant separate 10 percent evaluations, bilaterally, for slight instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected knee disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

In sum, the Board finds that, at no time during the pendency of this claim for an increased rating, have either the Veteran's left knee disability or his right knee disability warranted an evaluation in excess of 20 percent based on arthritis or limitation of motion.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the evidence does support separate 10 percent ratings for slight instability for both knees through the pendency of this claim.  In reaching these conclusions the benefit of the doubt has been applied as appropriate.  See 38 U.S.C.A. § 5107(b).    


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of left knee with chondromalacia is denied.

A separate 10 percent rating is granted for degenerative joint disease of left knee with chondromalacia, based on instability, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of right knee with medial meniscal tear is denied.

A separate 10 percent rating is granted for degenerative joint disease of right knee with medial meniscal tear, based on instability, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


